Exhibit 10.8

AMENDMENT NUMBER THIRTEEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of November 20, 2012,

among

PENNYMAC CORP.

MORGAN STANLEY BANK. N.A.

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

 

This AMENDMENT NUMBER THIRTEEN (this “Amendment Number Thirteen”) is made this
15th day of July, 2019, among PENNYMAC CORP., a Delaware corporation, as seller,
PennyMac Operating Partnership, L.P., a Delaware limited partnership (“POP” and
together with PennyMac Corp., a “Seller” and jointly and severally, the
“Sellers”), MORGAN STANLEY BANK, N.A., a national banking association, as buyer
(“Buyer”), and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited
liability company, as agent for Buyer (“Agent”), to the Master Repurchase
Agreement, dated as of November 20, 2012, among Seller, Buyer and Agent, as such
agreement may be amended from time to time (the “Agreement”).  Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

 

RECITALS

WHEREAS, Sellers, Buyer and Agent have agreed to amend the Agreement, subject to
the terms hereof, as more specifically set forth herein; and

WHEREAS, as of the date hereof, each Seller represents to Buyer and Agent that
Seller is in full compliance with all of the terms and conditions of the
Agreement and each other Repurchase Document and no Default or Event of Default
has occurred and is continuing under the Agreement or any other Repurchase
Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1.Amendment.  Effective as of July 15, 2019 (the “Amendment Effective
Date”), the defined term “Uncommitted Amount” in Section 1.01 of the Agreement
is hereby amended to read in its entirety as follows:

“Uncommitted Amount” shall mean $550,000,000.

 

Section 2.Defined Terms.  Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

Section 3.Effectiveness.  This Amendment Number Thirteen shall become effective
as of the date that the Agent shall have received counterparts hereof duly
executed by each of the parties hereto.

Section 4.Fees and Expenses.  Sellers agree to pay to Buyer and Agent all
reasonable out of pocket costs and expenses incurred by Buyer or Agent in
connection with this Amendment Number Thirteen (including all reasonable fees
and out of pocket costs and expenses of Buyer’s or Agent’s legal counsel) in
accordance with Section 13.04 and 13.06 of the Agreement.

 

--------------------------------------------------------------------------------

 

Section 5.Representations.  Each Seller hereby represents to Buyer and Agent
that as of the date hereof and taking into account the terms of this Amendment
Number Thirteen, such Seller is in full compliance with all of the terms and
conditions of the Agreement and each other Repurchase Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Repurchase Document.

Section 6.Binding Effect; Governing Law.  This Amendment Number Thirteen shall
be binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER THIRTEEN SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 7.Counterparts.  This Amendment Number Thirteen may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

Section 8.Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Thirteen need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller, Buyer and Agent have caused this Amendment Number
Thirteen to be executed and delivered by their duly authorized officers as of
the Amendment Effective Date.

 

PENNYMAC CORP.

(Seller)

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Senior Managing Director, Treasurer

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P. (Seller)

 

 

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Senior Managing Director, Treasurer

 

 

MORGAN STANLEY BANK, N.A.

(Buyer)

 

 

 

 

 

 

By:

 

/s/ Anthony Preisano

Name:

 

Anthony Preisano

Title:

 

Authorized Signatory

 

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

(Agent)

 

 

 

 

 

 

By:

 

/s/ Vanessa Vanacker

Name:

 

Vanessa Vanacker

Title:

 

Authorized Signatory

 

 